Title: To James Madison from Sylvanus Bourne, 8 August 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office of the U.S. Amsterdam Augt. 8th. 1801.
					
					Having just seen by the Amn. Gazettes that it has pleased the Supreme Executive of the U.S. to locate the Diplomatic Mission at the Hague, I shall regard this event as one imposing an additional obligation on me to attend to that current of political information which may any ways interesting to the U. States & convey the same to you in course.  I have no doubt that this Batavian Govt. will in future admit me as the official organ of all communication which may arise from the political or commercial intercourse between the two Countries.  Their acquiescence on this point during Mr. Murrays mission to France is the guarantee of this opinion.  I am respectfully Yr. Ob. Servt.
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
